Citation Nr: 1227741	
Decision Date: 08/10/12    Archive Date: 08/14/12	

DOCKET NO.  05-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, claimed as due to exposure to herbicide agents.  

2.  Entitlement to service connection for hypertension, a heart disability, and peripheral neuropathy of the upper and lower extremities, all claimed as secondary to diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.  

This matter comes before the Board of Veterans Appeals on appeal from an October 2004 rating decision of the VARO in Waco, Texas, that denied entitlement to the benefits sought.  In February 2007, the Board remanded the issues for further development.  In a decision dated in November 2009, the Board denied service connection for diabetes mellitus, hypertension, a heart disability, and peripheral neuropathy of the extremities.  The Veteran and his representative then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the matter to the Board for adjudication consistent with the Joint Motion.  

The case was then again remanded by the Board in April 2011 for further development.  The requested actions have been accomplished to the extent possible and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam or any other designated areas when the service department has determined that herbicides were present, and there is no competent evidence that the Veteran was otherwise exposed to herbicides.  

2.  Diabetes mellitus was not manifested during service or for years following separation from service.  

3.  Any current diabetes mellitus is not shown to be due to claimed exposure to herbicides or to any other event or incident during the Veteran's active service.  

4.  Hypertension, a heart disability, and/or peripheral neuropathy of the upper and lower extremities were not manifested during service or for years following separation therefrom.  

5.  Any current hypertension, heart disability, and/or peripheral neuropathy of the upper and/or lower extremities is not shown to be due to claimed exposure to herbicides or to any other event or incident during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for hypertension, heart disability, and/or peripheral neuropathy of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VA must notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The notice requirements apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) the effective date of any award of benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the evidence of record reveals there has been compliance with the mandates of the VCAA throughout the course of the appeal.  The Veteran has been advised of the evidence that VA would attempt to obtain and what evidence he is responsible for identifying and submitting to VA by various communications of record, including ones dated in December 2003, February 2007, May 2011, and October 2011.  Following the Board's most recent remand for further development in 2011, a response was received from the National Personnel Records Center in St. Louis in September 2011 that there were no records available to verify the Veteran's claimed exposure to Agent Orange while on active service.  Information was also obtained from the Defense Personnel Records Information Retrieval System in February 2012 that historical information submitted by the 3560th Field Maintenance Squadron, 3560th Pilot Training Wing, Webb Air Force Base, Big Spring, Texas, did not report on the presence, use, storage, or transportation of Agent Orange.  Further, it was indicated there was no documentation that a C-130 aircraft at Webb Air Force Base contained barrels of Agent Orange.  

In view of the foregoing, the Board finds that the record includes sufficient evidence to allow the Board to decide the case at this time.  No further development is deemed necessary.  See generally, 38 C.F.R. § 3.159 (c) (4).  

Pertinent Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303 (b).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31,1946, and diabetes mellitus, hypertension, and/or a heart disorder becomes manifest to a degree of 10 percent or more within one year of date of termination of active service, such disease process shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish a right to compensation for a current disability, a Veteran must show:  (1) the existence of a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F. 3d 1362 (2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Except as provided, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a).  This includes any increase in disability (aggravation) that is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or was aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of the nonservice-connected condition is proximately due to or the result of a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability seen prior to the aggravation.  Allen, supra; See also 38 C.F.R. § 3.300 (b).  

Diabetes mellitus shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there was no record of diabetes during service, and provided further that the requirements of 38 C.F.R. § 3.307 (d) are satisfied.  38 C.F.R. § 3.309.  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a) (6).  Additionally, the Department of Defense has determined that Agent Orange was used in Korea along the demilitarized zone from April 1968 to July 1969.  

If a Veteran was exposed to an herbicide agent during active service and has a disease listed as a disease subject to presumptive service connection, VA will presume that the disease is due to the exposure to herbicides even though there is no record of such disease during service.  See 38 C.F.R. § 3.309 (e).  

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law 98-542, Section 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, Section 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  In this regard, as noted earlier, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).  

Factual Background and Analysis

A review of the service treatment records is without reference to complaints or findings indicative of the presence of diabetes mellitus or any of the other claimed disabilities.  

Post service medical evidence shows that during an April 1980 hospitalization following involvement in a motorcycle accident, the Veteran received Insulin treatment for hypoglycemia.  At the time of VA examination in October 1980, it was noted the Veteran had a history of treatment with Insulin while in an intensive care unit in April 1980, but it was stated in his diagnoses that diabetes mellitus was not found on current examination.  

Private medical records dated in the 1990's and VA medical records dated since 2000 show the Veteran has since been diagnosed as having adult onset diabetes, peripheral neuropathy, hypertension, and coronary artery disease.  

The Veteran does not contend that he was in Vietnam, and he does not assert that he is entitled to a presumption of inservice herbicide exposure on the basis of Vietnam service.  What he does assert is that he was exposed to Agent Orange while working on C-130 aircraft while stationed at Webb Air Force Base in Texas.  His service personnel records disclose that he was an aircraft radio repairman who was stationed at that air base from 1966 to 1969.  

In June 2007, the National Personnel Records Center in St. Louis reported there were no records showing the Veteran was aboard a C-130 aircraft carrying Agent Orange.  

In a memorandum dated in December 2007, the VA Compensation and Pension Service stated that a Department of Defense (DOD) list pertaining to herbicides did not show any use, testing, or storage of herbicides at any military base in Texas, including Webb Air Force Base, and in addition the writer had seen no documentation that herbicides were transported by C-130's or that Webb Air Force Base was part of an herbicide transportation route.  It was therefore recommended that the Veteran's case be referred to the JSRRC.  

The Veteran currently claims that he recalls his now deceased wife told him that after crawling all over a C-130 to find radio and navigation equipment,  his "clothes (fatigue uniform) smelled funny."  

The Board acknowledges  the sincerity of the Veteran's lay statements and the fact that lay witnesses may opine as to questions of diagnosis and etiology in some circumstances.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, the question of whether there is a causal relationship between one disability and another is a type of question regarding internal, unobservable processes that the Courts have found are not the subject of competent lay testimony.  Compare Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to justify as to pain and visible flatness of his feet); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins and a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The Board notes that the reported statement from the Veteran's wife regarding clothes smelling is inadequate in that neither it nor the Veteran's statements establish how he or she knew the smell was from exposure to herbicides. Their comments do not establish the contents of any barrels or containers.  There is no indication either one ever saw the insides of any barrels.  The Board sees no reason to question the negative determination by the service department about the storage, testing, or use of herbicides at the Webb Air Force Base.  The Board cites to case law stating findings by a United States service department verifying or denying a person's service are binding and conclusive on VA.  Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. West, 11 Vet. App. 340, 341 (1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The evidence of record includes a communication from the National Personnel Records Center in May 2011 that it found no documents showing any record of the Veteran being exposed to herbicides while in service.  

The Defense Personnel Records Information Retrieval System (DPRIS) indicated in February 2012 that a search of the available July 1966 through January 1967 historical information from the 3560th Field Maintenance Squadron (FMS), 3560th Pilot Training Wing (PTW), Webb Air Force Base, Big Spring, Texas, reflected that mission of that unit was to train jet pilots and to support air defense.  Notation was made that in November 1966 the unit completed a project to refinish the dayroom.  Notation was also made of a self-help project to repaint the barracks.  However, the information available did not report on the presence, use, storage, or transportation of Agent Orange.  It was added that the information did not document that a C-130 aircraft at Webb Air Force Base contained any barrels of Agent Orange.  In essence, the DPRIS could not verify that the Veteran was exposed to Agent Orange or to any herbicides while stationed at Webb Air Force Base.  Available personnel records and service department historical records do not document that spraying, testing, transporting, storage, or use of Agent Orange took place at Webb Air Force Base while the Veteran was stationed there.  

In view of the foregoing, the Board finds that the probative weight of the evidence is against any determination that the Veteran was exposed to herbicides, to include Agent Orange, at any time during his active service.  As exposure to Agent Orange herbicides is not established, service connection for diabetes mellitus or peripheral neuropathy or hypertension or heart disease based upon presumed or exposure to herbicides must be denied.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted under 38 C.F.R. § 3.303 and Combee if the evidence establishes that the Veteran's claimed disabilities are related in any way to his active service.  

The service treatment records, as noted above, are without reference to complaints, findings, or diagnoses regarding the presence of diabetes mellitus, peripheral neuropathy, heart disease, and/or hypertension.  The earliest post service medical evidence documenting the presence of diabetes mellitus is dated a number of years following separation therefrom.  There is no medical opinion of record relating any current diabetes mellitus or any of the other claimed disabilities to the Veteran's service or to a disease or injury of service origin.  As noted above, the Court has held that lay persons, such as a Veteran, are not competent to offer opinions that require specialized knowledge.  The Veteran is competent to report what comes to him through his senses, but he does not have medical expertise to diagnose underlying disability.  See, for example, Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, the Veteran cannot provide a competent opinion regarding a diagnosis of causation.  Specifically, he cannot provide a competent opinion regarding the contended causal relationship between his period of service and his currently diagnosed diabetes and the other claimed disabilities.  With regard to the disabilities other than diabetes, the Veteran's principal contention is that each has developed secondary to his diabetes mellitus.  However, in order to prevail on the issue of entitlement to secondary service connection, there must be a service-connected disability.  As discussed above, the Board is denying the claim of entitlement to service connection for diabetes mellitus.  The Board notes that service connection has been granted only for tinnitus, but the Veteran does not contend, and the evidence of record does not demonstrate, that tinnitus is responsible for any of the claimed secondary disabilities.  The Board therefore concludes in the absence of service connected diabetes mellitus, service connection for hypertension, heart disability, and/or peripheral neuropathy involving the upper and lower extremities, cannot be granted on a secondary basis.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claims for service connection for the claimed disabilities.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is not for application when the preponderance of the evidence is found to be against the claimant).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for a heart disability is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities is denied.  


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


